—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Rudolph, J.), entered September 18, 2000, which, upon the granting of the defendants’ motion, inter alia, pursuant to CPLR 4401, for judgment in their favor as a matter of law at the close of all the evidence, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
At trial, the plaintiff testified that while skating at an ice rink owned by the defendants, her foot caught in a hole in the ice and she fell. The plaintiff, however, did not come forward with any evidence tending to establish that the alleged condition was caused by the defendants (see, Carbo v City of New York, 275 AD2d 439) or had existed for a sufficient length of time to charge the defendants with constructive notice (see, Gordon v American Museum of Natural History, 67 NY2d 836; Altro v Wal-Mart Stores, 282 AD2d 487). Therefore, the Supreme Court properly granted the defendants’ motion, made at the close of the evidence, to dismiss the complaint. Ritter, J. P., H. Miller, Feuerstein and Prudenti, JJ., concur.